Case 2:20-cv-11566-AFM Document 19 Filed 08/11/21 Page 1 of 1 Page ID #:651




 1                                                       JS-6
 2
 3                       UNITED STATES DISTRICT COURT
 4                     CENTRAL DISTRICT OF CALIFORNIA
 5
 6
     LEONARD D. HAMPTON,                     ) Case No: 2:20-cv-11566-AFM
 7                                           )
                                             ) [PROPOSED] JUDGMENT
 8               Plaintiff                   )
                                             )
 9         v.                                )
                                             )
10   KILOLO KIJAKAZI, Acting                 )
     Commissioner of Social Security,        )
11                                           )
                 Defendant.                  )
12
13
14         Having approved the Stipulation to Voluntary Remand Pursuant to Sentence
     Four of 42 U.S.C. § 405(g),
15
           IT IS ORDERED that judgment is entered in accordance with the Order of
16
     Remand.
17
18
19
     DATE:      8/11/2021
20
                                        ALEXANDER F. MACKINNON
21
                                        United States Magistrate Judge
22
23
24
25
26

                                             -1-
